DETAILED ACTION
 
Acknowledgements
 
This action is in response to the decision of the Patent Trial and Appeal Board rendered Jan 21, 2022, [“PTAB Decision”] reversing Examiner’s rejection of Claims 1–6, 8, 9, 12–15, 17, and 20–34 under 35 U.S.C. § 103. This action is made an Allowance and is being examined by James H. Miller, who is located in Dallas, Texas, in the central time zone (CST). Examiner Miller may be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082. 
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner is available for interviews, generally: M–F, 10 a.m.–4:00 p.m., CST.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of KR-10-2014-0157486 with an application date of Nov. 12, 2014, has been filed in App. No. 14/937,352 on Jan. 11, 2016.
Information Disclosure Statement
The three (3) information disclosure statements (IDSs) submitted on Mar. 11, 2021; Apr. 20, 2021; and Aug. 2, 2021, were filed after the first Office action on the merits but before a notice of allowance and contained the fee set forth in 37 CFR 1.17(p). Therefore, the IDS is in compliance with the provisions of 37 CFR 1.97(c). Accordingly, the IDSs have been considered.

Claim Status
 
The status of claims is as follows:
Claims 1–6, 8, 9, 12–15, 17, and 20–34 are pending and examined with Claims 1, 12, 17, and 23 in independent form.
No Claims are amended.
Claims 7, 10, 11, 16, 18, and 19 were previously cancelled.
No Claims are added.

Allowable Subject Matter
 
Claims 1–6, 8, 9, 12–15, 17, and 20–34 are allowed.

Reasons for Allowance
 
The following is Examiner’s statement of reasons for allowance:
For clarity of the record, the rejection of Claims 1–6, 8, 9, 12–15, 17, and 20–34 under §§ 112(a), (b) previously set forth in the Final Office Action mailed Jun. 16, 2020, [“Final Office Action
The claims are eligible under 35 USC § 101. Specifically, the claims are directed to a statutory category (Step 1), recite an abstract idea exception (Step 2A, Prong One), but integrate the abstract idea exception into a practical application in some other meaningful way under MPEP § 2106.05(e), in the following limitations:
control the first communication circuitry to transmit the first authentication information to the POS device for a given transaction,

while the first communication circuitry transmits the first authentication information to the POS device, detect that the electronic device is within a communication distance from the POS device, and 

in response to the detecting, control the second communication circuitry to transmit the second authentication information to the POS device for the given transaction

The claims are eligible under 35 USC § 103. See, PTAB Decision at *3–5.
The following is a statement of reasons for the indication of allowable subject matter. The prior art taken alone or in combination fails to teach the following claimed features of the Independent Claims. It is noted that the foreign priority date for the claims is Nov. 12, 2014, as indicated in the “Priority” section, supra. The distinguishing claimed features over the prior art are:
control the first communication circuitry to transmit the first authentication information to the POS device for a given transaction,

while the first communication circuitry transmits the first authentication information to the POS device, detect that the electronic device is within a communication distance from the POS device, and
 
in response to the detecting, control the second communication circuitry to transmit the second authentication information to the POS device for the given transaction

The prior art references most closely resembling the applicant’s claimed invention are:
Wallner (U.S. Pat. No. 8,814,046) is pertinent because it discloses a system for a baseband near field magnetic stripe data transmitter includes a mobile phone and a magnetic stripe transmission (MST) device.
Huang et al. (U.S. Pat. Pub. No. 2015/0371234) is pertinent because it discloses securely converting a user's existing static payment card data into dynamic card data that can be authenticated by card issuers or by a stand-in service provider, such as a payment network or processor without requiring the card issuers to make infrastructure changes.
Wall et al. (U.S. Pat. Pub. No. 2012/0143703) is pertinent because it discloses enabling multiple contactless interactions and communication protocols with a single tap of a contactless device.
NPL: Virtual wallet review: Apple Pay takes on Google Wallet, Softcard, and LoopPay, published Oct. 21,2014, is pertinent because it discloses an NFC antenna embedded in a special case and a "secure element" SIM card.
NPL: Simplify, Organize & Pay with Loop, published May 29, 2014, is pertinent because it discloses the first contactless mag stripe transmission work in December of 2012 and dubbed it Magnetic Secure Transmission (MST).
Graylin et al. (Int. Pat. Pub. No. WO 2015/126753 A9) is pertinent because it discloses securely converting a user's existing static payment card data into dynamic card data that can be authenticated by card issuers or by a stand-in service provider, such as a payment network or processor without requiring the card issuers to make infrastructure changes.
Claims 1–6, 8, 9, 12–15, 17, and 20–34 are allowed because the references individually and in combination, fails to teach or render obvious the distinguishing claimed features identified above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Graylin et al. (U.S. Pat. Pub. No. 2014/0249948) is pertinent because it discloses a mobile checkout system and method for completing a purchase transaction to purchase items from an internet merchant.
Smets et al. (U.S. Pat. Pub. No. 2013/0097080) is pertinent because it discloses a single tap between a contactless enabled portable device (e.g., mobile telephone handset, tablet, etc.) and a POS terminal to set up a secure wireless portable-to-POS connection, over which enhanced payment transactions can be enabled.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JHM/
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        3/9/2022